 In the MatterofSINGERMANUFACTURINGCOMPANYandUNITEDELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, LOCALNo. 917Case No. R-848.-Decided July 20,1938Sewing Machine Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees: controversy concerning ap-propriate unit ; refusal by employer to recognize petitioningunion-Unit Ap-propriate for Collective Bargaining:production and maintenance employees,excluding clerical and supervisory employees,timekeepers and technicians ; con-troversy as to inclusion of inspectorsin-Representatives:proof of choice:comparison of pay roll with union membershipcards-Certification of Repre-sentatives:upon proof of majority representation.Mr. Lee Loevinger,for the Board.Burlingame, Nourse c Pettit,byMr. Arthur E. Pettit,. ofNewYork City, andJones, Obenchain . Butler,byMr. Roland Obenchain,of South Bend, Ind., for the Company.Mr. James Pascoe,of Fort Wayne, Ind., for the United.Mr. William F. Guffey, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn\May 31, 1938, United Electrical, Radio and Machine Workersof America, Local No. 917, herein called the United, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Singer ManufacturingCompany, South Bend, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 7, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3,-of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice,8 N. L. R. B , No. 50.434 DECISIONS AND ORDERS435By stipulation of counsel for all parties entered into on May 25,1938, hearing on the petition was waived and it was agreed thatthere should be considered as the record on the petition the recordasmade at a hearing in a case based upon a complaint against theCompany 1 held pursuant to due notice on May 23, 24, and 25, 1938,at South Bend, Indiana, before George Bokat, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel and the United was represented by Mr.James B. Pascoe, international representative of the United, andallparticipated in- the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.On the basis of thatstipulation the record as made in the previous case is considered inevery respect as though made at a, hearing on the petition.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.There-after, on July 12, 1938, oral argument on the petition was had beforethe Board in Washington, D. C. The Company and the Unitedappeared and presented arguments.The Company was permittedto file its memorandum brief.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOr TIIE COMPANYSinger Manufacturing Company is a corporation incorporated inFebruary 1873, under the laws of the State of New Jersey, havingits principal place of business at Elizabeth, New Jersey.The Company is engaged directly and through various subsidiaryand affiliated corporations in the manufacture, assembly, sale, anddistribution of domestic and industrial sewing machines, electricmotors, sewing machine cabinets, vacuum cleaners, electric irons,electric shears, and other household and industrial electrical appli-ances.The Company is and at all times in question has been operating aplant located at South Bend, Indiana, herein called the South Bendplant, engaged in the manufacture and distribution of wooden cabi-nets and in the installation of motors and other equipment in thecabinets.The raw material moving from points outside the State of Indianainto the South Bend plant aggregates approximately 860 carloadsCase No. XIII-C-621.Stipulation referred to appears at page 345 of the record.11721.3-39-vol. 8 --29 436NATIONAL LABOR RELATIONS BOARDannually, including 620 carloads of coal.The materials and finishedproducts moving from the South Bend plant to points outside theState of Indiana aggregate approximately 680 carloads annually.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, is alabor organization affiliated with the Committee for Industrial Or-ganization, herein called the C. I. 0., admitting to its membershipall employees of any manufacturer of electrical machinery and prod-'ucts, instruments, tools and dies, light and medium machinery, ma-chine tools and allied products, as well as all employees engaged inthe service, repair, and installation of electrical machinery andequipment, and employees of all electric light and power utilities.Local No. 917 is a unit of the United admitting to membership allemployees of the Company's South Bend plant within the jurisdic-tion of the United.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of 1936 employees of the Company's SouthBend plant started to organize.On or about December 15, 1936,certain of these employees received a charter from United Automo-bileWorkers, herein called the U. A. W. Temporary officers wereelected and on or about March 2, 1937, the first regular election ofpermanent officers was held.At this time the local organizationwas known as U. A. W., Local No. 200, herein called Local No. 200.During the period of affiliation with U. A. W. attempts to bargainwith the Company were commenced. On April 24, 1937, representa-tives of Local No. 200 conferred with officers of the Company.Atthis conference Local No. 200 announced that it represented a major-ity of the employees and asked for a collective bargaining agreement.The Company refused to sign any agreement.On or about July 20, 1937, Local No. 200 voted to affiliate with theUnited.Most of the members signed application cards again, thistime for membership in the United.The officers, books, and allphysical properties remained the same as while affiliated withU. A. W. On or about July 23, 1937, the United issued a charter tothe organized employees of the Company and the Union then becameknown as Local No. 917 of the United.Many conferences were had for the purpose of collective bargain-ing but no satisfactory agreement was ever reached.At these con-ferences the Company stated it was meeting the men as employeesmerely and not as representatives of the United.We find that a question has arisen concerning representation ofemployees of the Company. DECISIONS AND ORDERS437IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe United alleged in its petition that a unit composed of all pro-duction and maintenance employees, exclusive of technicians, time-keepers, supervisory and clerical employees, would be appropriate forthe purpose of collective bargaining.The Company declined to com-mit itself as to what it considered an appropriate bargaining unit.However, the Company (lid state that inspectors and watchmen wereconsidered by the Company to be management employees rather thanproduction employees.At the oral argument respondent stated thatitwas not raising any question as to the inclusion of watchmen inthe unit, but reiterated its claim that inspectors were a part of themanagement and should not be included in the unit.The Unitedcontended that inspectors are production employees and should beincluded in the unit.We think the duties of watchmen place themwithin the unit, and since the United expressed no objection to theirinclusion, we shall include them in the unit.The inspectorsexaminethe products as they come from the workmen, correct minor defects,and where major defects are found, return the products to the work-men for correction.We think this is a part of production and weshall include inspectors in the unit.We find that the productionand maintenanceemployees of theCompany's South Bend plant, excluding clerical and supervisoryemployees, timekeepers, and technicians, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will in-sureto employees of the Company the full benefit of their right toself-organizationand to collective bargaining and otherwiseeffectu-ate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe United alleged in its petition that it represented approximately689 outof approximately 890 eligible employees.The evidence ad-duced at the hearing substantiates this allegation.Since there is noevidence concerning the total number of employees in the appropriateunit as of the date of the hearing, and since the Company submitted 438NATIONAL LABOR RELATIONS BOARDdata taken from the pay roll as of March 19, 1938, without objectionfrom the other parties, we shall consider March 19, 1938, as theappropriatepay-rolldateforpurposesofdeterminationofrepresentatives.It appears from the record that on March 19, 1938, the Company'spay roll showed 942 employees.Of this number 890 were engagedin production and maintenance.The membership cards of theUnited include 689 of the 890 production and maintenance em-ployees on the Company's pay roll as of this date.Hence, it appearsthat on this date the United represented more than 77 per cent of allemployees then in the appropriate unit. In addition, the Companystated several times at various conferences, as well as at the hearing,that it was not questioning the representation of a majority by theUnited.We find that the United has been designated and selected by amajority of the employees in the appropriate unit as their represen-tative for the purposes of collective bargaining.It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Singer Manufacturing Company at SouthBend, Indiana, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company'splant at South Bend, Indiana, excluding clerical and supervisoryemployees, timekeepers, and technicians, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.United Electrical, Radio, and MachineWorkers of America,Local No. 917, is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended, DECISIONS AND ORDERS439IT IS HEREBY CERTIFIEDthat United Electrical, Radio and MachineWorkers of America, Local No. 917, has been designated and selectedby a majority of the production and maintenance employees ofSinger Manufacturing Company at its plant at South Bend, Indiana,excluding clerical and supervisory employees, timekeepers, and tech-nicians, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, United Electrical, Radio and Machine Workers of America,Local No. 917, is the exclusive representative of all such employeesfor the purpose of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.